         Case 1:20-cv-01973-SAG Document 25 Filed 12/17/20 Page 1 of 1



                                 THOMAS B. BACON, P.A.
                                   Tristan W. Gillespie, Esq.
                                    5150 Cottage Farm Rd.
                                    Johns Creek, GA 30022
                                       Tel: 404.276.7277
                                  gillespie.tristan@gmail.com



                                                                           December 17, 2020

Honorable Stephanie A. Gallagher
USDC-MD
101 West Lombard St.
Baltimore, MD 21201

Re:    LAUFER   v.   BRE/ESA P PORTFOLIO, LLC., Civil Case No. 1:20-cv-1973
       LAUFER   v.   PRESTIGE HOSPITALITY GROUP, LLC, Civil Case No. 1:20-cv-02119-CCB
       LAUFER   v.   2 RESEARCH COURT LLC, Civil Case No. 8:20-cv-2394
       LAUFER   v.   BWI HOTEL HOLDINGS II LLC, Civil Case No. 1:20-cv-3250
       LAUFER   v.   AKSHAR CORPORATION, Civil Case No. 1:20-cv-3251
       LAUFER   v.   VASU INC., Civil Case No. 1:20-cv-3264
       LAUFER   v.   PATEL, Civil Case No. 1:20-cv-03265



Dear Judge Gallagher:

       In response to your December 16, 2020 letter/ order regarding the above-referenced

matters, this Court instructed Plaintiff to file a statement as to whether the above-

referenced matters are distinguishable from Laufer v. Naranda Hotels, LLC, Civil Case No.

SAG-20-2136, and Laufer v. Ft. Meade Hospitality, LLC, Civil Case No. SAG-20-1974. In

response to same, these cases are, in fact, substantially similar.


       Very respectfully,

       /s/Tristan W. Gillespie
